PER CURIAM.
This ease involves the same legal question as is presented in No. 8483, S. Hooker v. R. E. Miller, Trustee, Estate of Thomas H. Hagerty, Bankrupt (C. C. A.) 33 F.(2d) 900 (opinion this day filed), i. *901e., the sufficiency of the acknowledgments of two chattel mortgages duly recorded in the office of the recorder of deeds of Decatur county, Iowa. The referee in bankruptcy held the chattel mortgages void as against the trustee on account of the acknowledgments not being in conformity with the Iowa law as interpreted in Re Branson (D. C.) 17 F.(2d) 377. The trial judge approved the holding of the referee. This appeal followed. Under the authority of Advance-Rumely Thresher Co. v. Wagner (C. C. A.) 29 F.(2d) 984, the acknowledgments of the chattel mortgages here in question are valid, and the order of the District Judge affirming the report of the referee in bankruptcy must be set aside, and the case remanded for proceedings in harmony with the decision of. this court in Advance-Rumely Thresher Co. v. Wagner, supra. It is so ordered.